          Case 1:17-cr-00007-WBS-SKO Document 59 Filed 02/03/21 Page 1 of 2


1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5

6
     Attorney for Defendant DIEGO ALONSO LOZANO PEREZ
7

8

9
                               UNITED STATES DISTRICT COURT
10
                              EASTERN DISTRICT OF CALIFORNIA
11

12
     THE UNITED STATES OF AMERICA,              )     Case No. 1:17-CR-00007-NONE
13
                                                )
                             Plaintiff,         )     STIPULATION REGARDING
14                  vs.                         )     SCHEDULING FOR REPLY BRIEF
                                                )     TO MOTION FOR REDUCED
15
                                                )     SENTENCE PURSUANT TO 18 U.S.C.
                                                )
     DIEGO ALONSO LOZANO PEREZ,                 )     §3582(c)(1)(A)(i)
16
                                                )     (COMPASSIONATE RELEASE)
17                           Defendant.         )
                                                )
18
                                                )

19
           IT IS HEREBY STIPULATED by the defendant, DIEGO ALONSO LOZANO PEREZ,
20
     by and through his counsel, Serita Rios, and the United States of America, by and
21
     through its counsel, Assistant United States Attorney, Laura Withers, that Mr. Perez’s
22

23   Reply to the Government’s Opposition to the Motion for Reduced Sentence be filed on

24   or before February 5, 2021.

25         Mr. Perez’s Reply brief was originally due on or before January 26, 2021. On
26
     January 25, 2021, the parties agreed that Mr. Perez’s time to file his Reply be extended
27
     to February 1, 2021. Counsel for Mr. Perez is requesting additional time to obtain
28
     documents and information from Mr. Perez that is necessary for the defense’s Reply




                                                -1-
          Case 1:17-cr-00007-WBS-SKO Document 59 Filed 02/03/21 Page 2 of 2


1    brief. Mr. Perez has sent documents to counsel through the U.S. Mail, however,
2
     because he is located in Texas receipt of the documents is taking longer than
3
     anticipated. The government does not oppose this request.
4
           Accordingly, the parties jointly request that the Court amend the briefing
5
     schedule to allow the defense to file their Reply brief on or before February 5, 2021.
6

7

8          IT IS SO STIPULATED.

9

10
           Dated: January 31, 2021
11
                                                      /s/ Serita Rios

12                                                    Serita Rios
                                                      Attorney for Defendant
13
           Dated: January 31, 2021
14

15
                                                      /s/ Laura Withers

16                                                    Laura Withers
                                                      Assistant United States Attorney
17

18

19
                                             ORDER
20
           IT IS SO ORDERED.
21

22
           Dated: February 2, 2021
23

24

25

26

27

28




                                                -2-
